 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    GEORGE CHESTER ARTHUR,                         Case No. 2:14-cv-02083-RFB-DJA
12                      Petitioner,                  ORDER
13           v.
14    WARDEN NEVEN, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (third request) (ECF

18   No. 64), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner’s unopposed motion for extension of time

20   (third request) (ECF No. 64) is GRANTED. Petitioner will have through August 26, 2019, to file

21   a reply to the answer (ECF No. 58).

22          DATED: August 13, 2019.
23                                                             ______________________________
                                                               RICHARD F. BOULWARE, II
24                                                             United States District Judge
25

26
27

28
                                                     1
